                            United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION


NATHAN EARL BURGESS                              §
                                                 §   Civil Action No. 4:17-CV-782
v.                                               §   (Judge Mazzant/Judge Nowak)
                                                 §
JUDGE CARMEN RIVERA WORLEY, ET                   §
AL.
                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On December 18, 2018, the report of the Magistrate Judge (Dkt. #21) was entered containing

proposed findings of fact and recommendations that Plaintiff Nathan Earl Burgess’s claims against

Defendants Judge Carmen Rivera Worley, Attorney Gene Sera, Prosecutor Ashleigh Woodoll,

Collin County Attorney Robert Davis, Prosecutor Greg Willis, Prosecutor John Rolster, Collin

County Clerk Stacey Kemp, Collin County Clerk Melissa Guerra, Collin County Clerk Brenda

German, and John Does 1 through 10 be dismissed pursuant to 28 U.S.C. § 1915.

       Having received the report of the United States Magistrate Judge, and no objections thereto

having been timely filed, the Court is of the opinion that the findings and conclusions of the

Magistrate Judge are correct and adopts the Magistrate Judge’s reports as the findings and

conclusions of the Court.

       It is, therefore, ORDERED that Plaintiff Nathan Earl Burgess’s claims against Defendants

Judge Carmen Rivera Worley, Attorney Gene Sera, Prosecutor Ashleigh Woodoll, Collin County

Attorney Robert Davis, Prosecutor Greg Willis, Prosecutor John Rolster, Collin County Clerk
  Stacey Kemp, Collin County Clerk Melissa Guerra, Collin County Clerk Brenda German, and

. John Does 1 through 10 are DISMISSED.

         All relief not previously granted is DENIED.

         The Clerk is directed to CLOSE this civil action.

         IT IS SO ORDERED.
         SIGNED this 28th day of January, 2019.




                                       ___________________________________
                                       AMOS L. MAZZANT
                                       UNITED STATES DISTRICT JUDGE




                                                 2
